NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAR 19 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

JERRY BEEMAN AND PHARMACY                        No. 07-56692
SERVICES, INC., doing business as
Beemans Pharmacy; et al.,                        D.C. No. CV-04-00407-VAP

              Plaintiffs - Appellees,
                                                 MEMORANDUM*
  v.

ANTHEM PRESCRIPTION
MANAGEMENT, LLC; et al.,

              Defendants - Appellants.



JERRY BEEMAN AND PHARMACY                        No. 07-56693
SERVICES, INC., doing business as
Beemans Pharmacy; et al.,                        D.C. No. CV-02-01327-VAP

              Plaintiffs - Appellees,

  v.

TDI MANAGED CARE SERVICES,
INC., doing business as ECKERD
HEALTH SERVICES; et al.,

              Defendants - Appellants.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                    Appeal from the United States District Court
                        for the Central District of California
                    Virginia A. Phillips, District Judge, Presiding

                            Submitted January 30, 2014**
                               Pasadena, California

Before: REINHARDT, SILVERMAN, and WARDLAW, Circuit Judges.

      Appellees’ motion to lift the stay of district court proceedings pending

disposition of these consolidated interlocutory appeals is GRANTED. Under 28

U.S.C. § 1292(b), the district court certified for interlocutory appeal its denials of

Appellants’ motions for judgment on the pleadings. Because the California

Supreme Court’s opinion in Beeman v. Anthem Prescription Management, LLC,

315 P.3d 71 (Cal. 2013), resolved the Erie issue that animated the district court’s

§ 1292(b) orders, these appeals are now remanded to the district court for such

further proceedings as remain following the district court’s denial of Appellants’

motions for judgment on the pleadings. The remaining motions are moot. Each

party shall bear its own costs on appeal.

      IT IS SO ORDERED.




        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).